DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 5, and 8 are objected to because of the following informalities: “the crest” and “the width” in claim 4 should read “a crest” and “a width.” In claim 5 “the top” should read “a top.” In claim 8, “of hexagonal shaped head” should read “of the hexagonal shaped head.”  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11255366 (hereinafter ‘366). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘366 fully anticipate the stud of the claims in the instant application. Claim 1 of ‘366 contains limitations for a kit including an installation tool and a stud having all the same limitations of the stud of claims 1 and 9 of the instant application. Additionally, claims 2-8 of the instant application correspond exactly with claims 5-11 of ‘366. As the claims of the instant application are anticipated by the claims of ‘366, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeill (US 2506801; cited by applicant; hereinafter MacNeill ‘801) in view of Wessel (US 5458174; cited by applicant) and further in view of MacNeill (US 4063372; cited by applicant; hereinafter MacNeill ‘372).
Regarding claim 1, MacNeill ‘801 teaches a removable stud comprising a solid head portion (comprising flat portions 20) continuous with a threaded shank portion (16 threaded at 17), a notched flange (22) fixed to the head portion proximal to the threaded shank portion (fig 2), wherein the notched flange has two diametrically opposed notches (each notch including two adjacent elements 26) and wherein each notch is centered on a vertex of the head (fig 1; centered on vertices of flattened sections 20). 
MacNeill ‘801 does not teach the head portion having a hexagonal shape or the shank portion being pointed. Wessel teaches a removable stud comprising a solid hexagonal shaped head portion (36) continuous with a threaded, pointed shank portion (38; fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to employ the hexagonal head portion instead of the square shape of MacNeill ‘801 in order to achieve the predictable result of allowing the stud to be installed and removed with a conventional hex tool as taught by Wessel (col 6, lines 30-33). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide a point to the shank portion of MacNeill ‘801 in order to achieve the predictable result of easing the insertion of the stud into the attached material. 
MacNeill ‘801 does not teach the notches located in the outer edge of the flange. MacNeill ‘372 teaches a removable stud comprising a notched flange (10) including diametrically opposed notches (14) in its outer edge. It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to extend the notches of MacNeill ‘801 to the edge of the flange in order to provide surfaces which dig into the attached material, which resists unseating as taught by MacNeill ‘372 (col 3, lines 20-34). 
Regarding claims 2-3, MacNeill ‘801, as modified, teaches all the elements of claim 1 as described above. MacNeill ‘801 further teaches the shank is threaded along its total length (fig 4); wherein the threaded shank has a uniform thread (fig 5).
Regarding claim 4, MacNeill ‘801, as modified, teaches all the elements of claim 1 as described above. MacNeill ‘801 does not teach a crest of the thread has a diameter less than a width of the head (they appear to be equal). Wessel further teaches a crest of the thread has a diameter less than the width of the head (fig 3; DM is less than DH). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the crest of the thread of MacNeill less than a width of the head in order to achieve the predictable result of increasing the torque applied to the thread to ease installation. 
Regarding claims 5-9, MacNeill ‘801, as modified, teaches all the limitations of claim 1 as described above. MacNeill ‘801 further teaches a top of the head portion has a head protrusion (21); wherein the head protrusion is a circular protrusion (fig 1); wherein construction of the stud is unitary (fig 2 shows assembly into a single unitary piece); wherein each notch generally has an m-shape (see annotated figure below) with a center point formed by the vertex of the head portion (fig 1 shows vertex of head portion at center point of notch); wherein each notch is centered on a vertex of the head (described in rejection of claim 1 above) and extends from the head through the flange (fig 3; extends through entire thickness of the flange).

    PNG
    media_image1.png
    218
    245
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar studs and screws are cited, including those with similar flange portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723